Allowance


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacques L. Etkowicz on 9/6/22.

				           Claims

7.            (Currently Amended)  A non-transitory computer program product, for execution by a processing means of a calculation unit, said calculation unit further comprising a memory, and said computer program product configured to implement the method of claim 1.

					       Allowability
Claims 1-7 are allowed.  
It has been determined after careful review of the claims, when read as a whole, that the prior art (Nito et al. – U.S. Pub. No. 2016/0124841) teaches: generating a non-volatile memory write buffer of a page size by the number of key groups, and writing a key value pair in the non-volatile memory write buffer of the key group to which the key belongs. Further, when the non-volatile memory write buffer is filled, the content of the non-volatile memory write buffer is written to a non-volatile memory write buffer, storing the address list indicating an address at which data of the key group is written, and also recording the written address in a key data address table. Further, the non-volatile memory write buffer is cleared, when writing content of the non-volatile memory buffer in the non-volatile memory buffer ends, and writing again starts from the head of the buffer. Lastly, after all the key-value pairs are written in the non-volatile memory, a sorting phase is performed, while reading the key-value pair from the non-volatile memory.
However, when read as a whole, the prior art does not teach: in a prior step, writing N keys in the stack at N addresses of said stack, the memory space between any two consecutive keys of the N keys gradually decreases as each of the N keys are written in addresses closer to the end address of the stack.
     

Or 
Please cancel the previous Abstract and replace it with the following rewritten abstract.

If the abstract is being substantially rewritten, submit a new abstract in clean text (no markings) accompanied by an instruction for the cancellation of the previous abstract.

Amendments to the Drawings:
The attached sheets of drawings include changes to Figures      .  These sheets, which include Figures      , replace the original sheets including Figures      .  

Attachment:  Replacement Sheets

Any replacement drawing sheet including amended figures must include all of the figures appearing on the immediate prior version of the sheet (i.e., if the previous drawing sheet included Figures 1 and 2, but you've only amended figure 1, the Replacement Sheet of drawings should still include Figures 1 and 2).  "Replacement Sheet" must be identified in the top, center margins, as such.  If submitted, annotated sheets must be identified in the top center margin as "Annotated Sheet Showing Changes."

                                      CONCLUSION

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Enam Ahmed whose telephone number is 571-270-1729.  The examiner can normally be reached on Mon-Fri from 8:30 A.M. to 5:30 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached on 571-272-3819.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
          
            EA
          9/6/22
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112